Eberhardt, Judge.
Excepting to a judgment overruling his amended motion for new trial, plaintiff in error has abandoned the general grounds, but insists upon the special grounds all of which complain of the failure of the court to charge certain principles of law. In none of them is set forth the pleadings or the evidence supporting the charges which it is contended the court should have given, nor is there pointed out where in the record these are to be found. Thus no question is presented for decision. Hardwick v. Georgia Power Co., 100 Ga. App. 38 (5) (110 SE2d 24); Hodges v. Gay, 100 Ga. App. 210 (110 SE2d 570); Beecher v. Farley, 104 Ga. App. 785 (123 SE2d 184); Pendry v. Addison, 105 Ga. App. 673 (1) (125 SE2d 523); Byck v. Lawton, 218 Ga. 858 (4) (131 SE2d 176). Accordingly, the judgment must be

Affirmed.


Felton, C. J., and Bussell, J., concur.